NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 8 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MUNEEFA ABDULLAH,                               No.    16-55888

                Plaintiff-Appellant,            D.C. No.
                                                2:15-cv-09581-SVW-JPR
 v.

THE WALT DISNEY COMPANY; et al.,                MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                           Submitted February 8, 2018**
                              Pasadena, California

Before: CALLAHAN and NGUYEN, Circuit Judges, and BATAILLON,***
District Judge.

      Muneefa Abdullah appeals from the district court’s judgment in favor of The

Walt Disney Company in this copyright action. We have jurisdiction pursuant to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Joseph F. Bataillon, United States District Judge for
the District of Nebraska, sitting by designation.
28 U.S.C. § 1291. After a careful examination of each alleged similarity between

The Snow Princess and Frozen, the district court concluded that the two works are

not substantially similar under the extrinsic test as a matter of law. We agree and

therefore affirm for the reasons stated by the district court in its well-reasoned

decision granting The Walt Disney Company’s motion to dismiss.1

      AFFIRMED.




1
 For the first time on appeal, Abdullah contends that the witch is the princess’s
subconscious. Even if that were apparent from the text of The Snow Princess,
which it is not, the outcome is the same because it is an entirely different
expression of the idea of a princess with ice powers than presented in Frozen. See
Funky Films, Inc. v. Time Warner Entm’t Co., 462 F.3d 1072, 1078–79 (9th Cir.
2006) (rejecting appellants’ “attempt to link up” the main characters in the works
because the expression of the generic traits of those characters was different).

                                           2